Exhibit 10.23




DUSKA THERAPEUTICS, INC.

AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AMENDMENT (the Amendment") TO THE NON-QUALIFIED STOCK OPTION AGREEMENT (the
"Original Agreement") dated as of the 26th day of September, 2007 by and between
 Duska Therapeutics, Inc., a Nevada corporation (the "Company"), and James S.
Kuo ("Optionee") is effective as of the 10th day of November, 2008.

RECITAL

1. Pursuant to the 2004 Equity Incentive Plan (the "Plan") of the Company, the
Optionee was issued a non- qualified stock option (the "Option") to purchase
2,249,102 shares of Common Stock of the Company at a price of $.75 per share
upon the terms and conditions set forth in the Agreement.

2. The Option has vested with respect to 1,124,552 underlying shares of common
stock.

3. In order to reduce the number of the Company's issued and outstanding
options, the Optionee has agreed to terminate the Option with respect to the
unvested shares of common stock.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:

1. The portion of the Option with respect to the 1,124,551 underlying shares of
common stock which has  not vested is terminated and Section 1 of the Agreement
is hereby amended to decrease the number of shares upon which the Option is
exercisable from 2, 249,102 to 1,124,552 .

2. All of the other terms and conditions of the Agreement remain the same.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

DUSKA THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Amir Pelleg, Ph.D.

 

 

Name: Amir Pelleg, Ph. D.

 

 

Title: President

 

 

 

 

OPTIONEE

 

 

 

 

By:

/s/ James Kuo

 

 

Dr. James Kuo

 

 

1050 Scorlati Place

 

 

La Jolla, CA 92037






